Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


MSHC The Waterton at Cowhorn Creek,                    Appeal from the 5th District Court of
LLC, Appellant                                         Bowie County, Texas (Tr. Ct. No.
                                                       11C0131-005). Opinion delivered by Chief
No. 06-12-00056-CV          v.                         Justice Morriss, Justice Moseley and Justice
                                                       Carter participating.
Donna Miller, Individually and as
Representative of the Estate of Nellie Mae
Jackson, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in part of the order
of the court below. Therefore, we reverse the order of the trial court only to the extent it denied
dismissal of Miller’s direct liability claims against The Waterton, and we render judgment
dismissing those claims. In accordance with our opinion and except to the specific extent we
reverse the order of the trial court, we sustain the trial court’s rulings relative to The Waterton’s
motion to dismiss.
       We further order that the costs of this appeal be equally split between Appellant and
Appellee.


                                                        RENDERED DECEMBER 14, 2012
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk